The petition by the state of Connecticut for certification for appeal from the Appellate Court, 105 Conn. App. 237 (AC 27043), is granted, limited to the following issues:
“1. Did the Appellate Court properly conclude that the trial court abused its discretion in consolidating the three cases against the defendant?
“2. Did the Appellate Court properly determine that the trial court improperly failed to admit certain medical treatises and videotapes?
“3. Did the Appellate Court properly conclude that the defendant’s conviction for the sexual assault of M required reversal even though it was the ‘most brutal and shocking’ of the three assaults that were consolidated for trial?”
SCHALLER, J., did not participate in the consideration or decision of this petition.